ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that JAMES J. PIERCE of WHITING, who was admitted to the bar of this State in 1971, be reprimanded on the basis of a conviction on a charge of lewdness in violation of N.J.S.A. 2C:14-4, and good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted and JAMES J. PIERCE is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.